 


 HR 4768 ENR: To designate the facility of the United States Postal Service located at 777 Corporation Street in Beaver, Pennsylvania, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 4768 
 
AN ACT 
To designate the facility of the United States Postal Service located at 777 Corporation Street in Beaver, Pennsylvania, as the Robert Linn Memorial Post Office Building. 
 
 
1.Robert Linn Memorial Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 777 Corporation Street in Beaver, Pennsylvania, shall be known and designated as the Robert Linn Memorial Post Office Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Robert Linn Memorial Post Office Building. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
